PER CURIAM.
Upon complaint of The Florida Bar, this Court’s appointed referee found that respondent, Mark Jay Kaufman, a Bar member, threatened to present criminal charges solely to gain a legal advantage for his client. For this conduct, the referee recommended that respondent be found guilty of violating Code of Professional Responsibility Rule 7-105 and that he receive a public reprimand.
This Court granted respondent a fourteen-day extension of time to petition for review of the referee’s report. No petition for review was filed. We therefore approve the referee’s findings and recommendation. Publication of this opinion in the Southern Reporter shall serve as respondent’s public reprimand. Execution shall issue against respondent for the cost of these proceedings in the amount of $512.49.
It is so ordered.
SUNDBERG, C. J., and ADKINS, OVER-TON, ALDERMAN and McDONALD, JJ., concur.